DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakawa (US 5,782,312A).
Regarding claim 1, Murakawa disclose a first spatial region (Fig. 10, 50), a second spatial region (Fig. 10, region holding 19 which is separated from region 50 by the coupling portion 16d) formed separately from the first spatial region, a first cover (Fig. 3, 17) that covers the first spatial region, and a second cover (Fig. 3, 16) that covers the second spatial region, wherein the first cover extends substantially over a width of the motor vehicle front section (Fig. 8 illustrates the first cover 17 extending substantially over the width of the motor vehicle front section, wherein the second cover extends substantially over the width of the motor vehicle front section (Fig. 8 illustrates second cover 16 extending substantially over the width of the motor vehicle front section), wherein the first cover is arranged in front of or behind the second cover in a vehicle longitudinal direction (Fig. 9 illustrated below and Fig. 10 illustrate the first cover 17 arranged slightly behind the second cover 16 in the longitudinal direction), and wherein an access (Fig. 10, 16c) is provided in at least one of the covers (Fig. 10, 16) for at least one connection (Fig. 10, 6) arranged underneath the cover (Fig. 10 illustrates the access 16c in the form of a ventilation grille which allows access to the engine or any part that may need cooling located under the top portion of the cover 16 and according to col. 5 ln. 3-5, the lower hood 16 may be drawn and “This enables a major operation such as servicing of lower parts of the engine, or removal of the engine”, i.e. the ventilation grille may provide access to parts of the engine).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    793
    599
    media_image1.png
    Greyscale

As to claim 2, Murakawa discloses wherein the first spatial region (Fig. 10, 50) is a spatial region that is accessible from above after the first cover has been opened (Fig. 1 illustrates the opening of the first cover 17 which provides access to the first spatial region 50).  
Regarding claim 3, Murakawa discloses wherein the second spatial region (Fig. 10, region holding 19) is a technical compartment (Fig. 10, 16c is a ventilating grill that allows access to the engine which is located in the technical compartment if cooling is needed).  
As to claim 4, Murakawa discloses wherein the second cover (Fig. 3, 16) is fixed detachably by retaining elements (Fig. 10, 20 and 16d).  
Regarding claim 5, Murakawa discloses wherein at least one predefined unit (Fig. 10, 6) is/are provided under at least one of the covers (Fig. 10 illustrates unit/connection 6 provided under cover 16), wherein at least one permanently open access opening (Fig. 10, 16c) is/are provided in the corresponding cover (Fig. 10 illustrates the opening 16c provided in cover 16), in order to supply or to use the at least one unit Fig. 10 illustrates the access 16c in the form of a ventilation grille which allows access to the engine or any part that may need cooling located under the top portion of the cover 16 and according to col. 5 ln. 3-5, the lower hood 16 may be drawn and “This enables a major operation such as servicing of lower parts of the engine, or removal of the engine”, i.e. the ventilation grille may provide access to parts of the engine that may need to be supplied with cool air).
As to claim 6, Murakawa discloses wherein predefined units (Fig. 10, 6 and 61 and it should be noted that Fig. 10 illustrates element 6 which includes an engine and a radiator provided under the cover 16) is provided under one of the covers (Fig. 10, 16), wherein permanently open access openings (Fig. 10, 16c) are provided in the corresponding cover (Fig. 10, 16).  
Regarding claim 7, Murakawa discloses wherein the plurality of access openings are divided into functional islands distributed on the cover (Fig. 9 illustrates the plurality of openings 16c divided into functional sections distributed on the cover 16).  
As to claim 8, Murakawa discloses wherein a functional island has one access opening or a plurality of access openings (col. 4 ln. 33-35 describes a “ventilating grille 16c”, i.e. this element has a plurality of access openings through the multiple slots that exist in the grille structure).
Regarding claim 11, Murakawa discloses wherein a functional island is provided which has at least two access openings, wherein the at least two access openings are configured to be permanently open (col. 4 ln. 32 discloses “the front wall 16a defines a ventilating grille 16c”, i.e. there are multiple access openings within the grille that are permanently open and Fig. 9 reproduced above illustrates the multiple openings).  
As to claim 12, Murakawa discloses wherein one of the at least two access openings is configured to supply air for the vehicle interior (col. 4 ln. 32 discloses “the front wall 16a defines a ventilating grille 16c”, i.e. a ventilation grille allows the wind to penetrate into the engine compartment and cool the engine and any other parts that need cooling).  
Regarding claim 13, Murakawa discloses wherein one of the at least two access openings is configured to supply and/or extract air for the ventilation and/or venting of a unit of the motor vehicle (col. 3 ln. 55-56 disclose “an air-cooled engine 6” and col. 4 ln. 32 discloses “the front wall 16a defines a ventilating grille 16c”, i.e. a ventilation grille allows the wind to penetrate into the engine compartment and supply air to cool the engine and any other parts that need cooling).    
As to claim 14, Murakawa discloses wherein one of the at least two access openings is provided to supply air for cooling or controlling the temperature of the unit (col. 3 ln. 55-56 disclose “an air-cooled engine 6” and col. 4 ln. 32 discloses “the front wall 16a defines a ventilating grille 16c”, i.e. a ventilation grille allows the wind to penetrate into the engine compartment and supply air to cool the engine and any other parts that need cooling).    
 
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giolito (EP 1065136 A2).
Regarding claim 1, Giolito discloses a first spatial region (para. [0008] discloses “a compartment 11 arranged in front of the bonnet 10 and separated from the engine compartment (not illustrated) closed by said bonnet”, i.e. the engine compartment is the first spatial region that is separate from compartment 11 which is the second spatial region), a second spatial region (Fig. 2, 11) formed separately from the first spatial region (para. [0008] discloses “a compartment 11 arranged in front of the bonnet 10 and separated from the engine compartment (not illustrated) closed by said bonnet”, i.e. the second spatial region 11 is formed separately from the engine compartment which is the first spatial region), a first cover (Fig. 1, 10) that covers the first spatial region (para. [0018] discloses “the bonnet 10 which closes the engine compartment”, i.e. the engine compartment is covered by the first cover 10), and a second cover (Fig. 1, 18) that covers the second spatial region (para. [0010] discloses “The compartment 11 is provided with a cover or door 18”, i.e. the second cover 18 covers the second spatial region 11), wherein the first cover (10) extends substantially over a width of the motor vehicle front section (Fig. 1 illustrates first cover 10 extending substantially over the width of the motor vehicle front section, wherein the second cover (18) extends substantially over the width of the motor vehicle front section (Fig. 1 illustrates second cover 18 extending over a substantial portion of the width of the motor vehicle front section), wherein the first cover (10) is arranged in front of or behind the second cover in a vehicle longitudinal direction (Fig. 1 illustrates the first cover 10 arranged behind the second cover 18 in the vehicle longitudinal direction), and wherein an access (Fig. 4, 19) is provided in at least one of the covers (para. [0010] disclose “central arm 19, formed in one piece with the cover 18, articulated on the body 13 for opening and closing by pivoting in a vertical plane”, i.e. 19 is provided in cover 18 and allows access into the spatial region 11) for at least one connection (Fig. 4, 22) arranged underneath the cover (para. [0011] disclose “On the cover 18 there is further provided a locking device 20 comprising a latch member 21 which can lock in a catch member 22”, i.e. 19 is provided in the cover 18 to allow access and has a connection member 21 that locks in member 22 which is under the cover 18). 
 As to claim 2, Giolito discloses wherein the first spatial region (para. [0008] discloses the engine compartment which is the first spatial region) is a spatial region that is accessible from above after the first cover has been opened (para. [0008] discloses “the engine compartment” is “closed by said bonnet”, i.e. the spatial region is accessible when the first cover 10 is opened).  
Regarding claim 3, Giolito discloses wherein the second spatial region (Fig. 2, 11) is a technical compartment (para. [0009]).  
As to claim 4, Giolito discloses wherein the second cover (Fig. 1, 18) is fixed detachably by retaining elements (Fig. 4, 20 and 21).  

 
  
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagai et al. (US 6,837,324 B2) disclose a motor vehicle front section the includes two separate regions and two separate covers for the respective regions with access to elements underneath the covers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612